Citation Nr: 1441957	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  13-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for service-connected fibromyalgia on a schedular basis.  

2.  Entitlement to a disability evaluation in excess of 40 percent for service-connected fibromyalgia on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from June 2000 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
    
The Veteran's entire claims file, to include the portion contained electronically, was reviewed.  

The issue of entitlement to a disability rating in excess of 40 percent for service-connected fibromyalgia on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for her service-connected fibromyalgia for the entire period of the appeal.  


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 40 percent for service-connected fibromyalgia, on a schedular basis, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5025 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 

In a December 2010 VCAA letter, the Veteran was informed about the information and evidence not of record that is necessary to substantiate her claim for an increased rating for service-connected fibromyalgia on a schedular basis, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  In addition, the letter provided the Veteran specific notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  See Dingess-Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate her claim, the Board finds that all necessary assistance has been provided.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional potentially relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations, which are adequate for rating purposes.  With respect to the schedular portion of the claim decided below, the Veteran is at the maximum allowable rating under applicable regulatory criteria.  As such, no amount of additional development will allow for the assignment of a higher rating on a schedular basis, and thus, there is no need to conduct any additional development for that portion of the claim decided herein.  See 38 C.F.R. §§ 3.326, 3.327.  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

Legal Criteria-Increased Ratings (General)

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the current case, the Veteran has exhibited the same level of disablement for the entire period under appeal (which is and has been rated via the maximum schedular rating), and application of a "staged rating" is not warranted.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Analysis

The Veteran served in the U.S. Army, and in 2002, was awarded service connection for fibromyalgia at a 20 percent rating.  She was subsequently increased to a 40 percent rating.  In filing the current claim, she alleges, essentially, that her disability is more severe than what is contemplated in that assigned rating.

At the outset, the Board notes that fibromyalgia is evaluated under Diagnostic Code 5025.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Under these regulatory criteria, a 40 percent evaluation is the maximum allowable schedular rating.  Such a rating is assigned when fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, are constant or nearly constant, and are refractory to therapy.  Id.  Despite the fact that the Veteran is and has been rated at the maximum schedular rating for the entire period under appeal, she nonetheless maintains that she is entitled to a higher evaluation.  

With respect to schedular considerations, the Board cannot go above and beyond what is allowed by law.  The Veteran filed her current claim for an increase in October 2010, and for the year prior to that filing and onward throughout the appeal period, she was in receipt of the maximum schedular rating of 40 percent.  As this is the case, she cannot be awarded a higher evaluation on a schedular basis.  Accordingly, with respect to that part of the appeal, the claim is to be denied.  Extraschedular consideration is addressed in the associated remand.  

In making this determination, the Board understands that it must consider the functional limitations associated with the service-connected disability.  The Veteran has made complaints of fatigability, and pain has also been demonstrated in clinical settings.  The rating criteria currently in effect specifically consider pain and fatigue, and thus, these are fully considered in the currently-assigned maximum schedular rating.  See DeLuca at 202.  

In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case, because the preponderance of the evidence is against the Veteran's claim on a schedular basis.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability evaluation in excess of 40 percent for service-connected fibromyalgia, on a schedular basis, is denied.  


REMAND

As noted above, the Veteran is in receipt of the maximum schedular rating for her service-connected fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  She is currently employed as an elementary school teacher in her home state of Mississippi, and has alleged that the service-connected disablement is severe enough to cause marked interference with employment.  She has, in addition, made allegations that her disability has been causative of numerous hospitalizations.  

When reviewing these allegations, the Board notes that the most recent VA examination of record which addressed the severity of fibromyalgia, dated in April 2013, noted that the Veteran was still working.  Accordingly, there is no inferred claim for a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) per jurisprudential precedent.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  Despite this, the VA examination report noted that the service-connected fibromyalgia affects "concentration, writing, typing, and standing for long periods."  This is particularly pertinent, as the Veteran teaches elementary school and often is required to be on her feet and attentive for most of the working day.  Also, the job of an educator is highly cerebral in nature, and thus, issues with concentration and writing are to be considered significant impairments to performing at the required level.  

The Veteran's employment history indicates that there were times when she was unable to work as due to her fibromyalgia.  A 2007 private physician's note indicated that the Veteran would need to "retire" as due to her fibromyalgia, and the Veteran stopped work in 2008 and again in 2011 for periods of time as due to her service-connected disablement.  While she currently is working, she has submitted statements from her family members which indicate that her fatigue and pain are severely limiting with respect to her occupational functioning, which is all the more exacerbated by the fact that as a teacher, she is required to spend many hours outside of the classroom preparing for the next day (making lesson plans, grading papers, etc.)  

With respect to the alleged hospitalizations, while the Board notes that there was at least one period of private hospitalization for fibromyalgia in 2007, there does not appear to be documentation of hospitalizations so numerous as to be deemed "frequent" in nature.  The Veteran does maintain regular outpatient treatment with VA, however.  

With respect to the problems at work with concentration, standing, writing and typing, and in noting that there have been periods of unemployment and a physician's recommendation that employment be limited as due to the fibromyalgia, there is evidence suggestive of marked interference with the Veteran's current employment as an elementary educator.  Pain and fatigue are contemplated in the applicable regulatory criteria; however, given the nature of the Veteran's employment and her demonstrated difficulties in performing at a normal level in her occupation, the pain and fatigue symptomatology appears to potentially be more significant that what is considered in the "norm" for her service-connected disability.  Thus, it is not readily apparent that the rating criteria adequately contemplate the unique impact of her service-connected disability as regards her occupational functioning.  As such, it is appropriate to consider the applicability of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, it is noted that the RO determined that such consideration was not warranted; however, for reasons discussed above, it must be concluded that such determination was in error.  Indeed, in light of the evidence of potential marked interference with employment as ascribed to service-connected fibromyalgia, the claim is now remanded so that a referral can be dispatched to the Director of VA's Compensation Service for consideration of an extraschedular evaluation in the first instance.  The award of an extraschedular rating is not something which the Board may award on its own right without such consideration; however, following the directed referral, should the Director not decide to award an extraschedular evaluation, at that time, the claim should be returned to the Board for appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director of VA's Compensation Service for consideration of an extraschedular rating for service-connected fibromyalgia as due to evidence of potential marked interference with the Veteran's employment.  Prior to the referral, inform the Veteran of her ability to supplement the record with additional evidence which might serve to demonstrate that her fibromyalgia is so severe so as to be outside of the norm of what is considered in the assignment of a schedular rating.  If any evidence is received, ensure that the claims file is updated.  

2.  Following the consideration and determination of the Director, re-adjudicate the claim for entitlement to a disability rating in excess of 40 percent for service-connected fibromyalgia on an extraschedular basis only.  Should the Director determine that an extraschedular rating is not warranted and the claim continued to be denied, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


